Citation Nr: 1327459	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  07-16 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to higher initial ratings for residuals of cerebrovascular accident, initially rated as 100 percent disabling from November 21, 2005, to April 1, 2006; as 10 percent disabling from April 1, 2006, to August 8, 2006; as 100 percent disabling from August 8, 2006, to March 1, 2007; and as 10 percent disabling thereafter.

2.  Entitlement to higher initial ratings for dysarthria, initially rated as 10 percent disabling from April 1, 2006, to September 9, 2011, and as 30 percent thereafter.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a disability rating higher than 30 percent for peripheral neuropathy of the left upper extremity from April 1, 2006.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to January 2001.

This matter initially came to the Board of Veterans' Appeals (Board) following an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO granted the Veteran service connection for status post cerebrovascular accident, assigning an initial 100 percent disability rating from November 11, 2005, to April 1, 2006, and a 10 percent rating thereafter.  In a rating decision dated in April 2007, the Veteran was awarded an increased rating of 100 percent for status post cerebrovascular accident for the period from August 8, 2006, to March 1, 2007, and a 10 percent rating thereafter.

The Board remanded the case, most recently in January 2013, for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain records from the Veteran's award of benefits from the Social Security Administration (SSA), provide the Veteran with VA examination, and then re-adjudicate the claim.  The AOJ obtained the identified SSA records and scheduled a VA examination, which was conducted in January 2013.  The Veteran was then provided a supplemental statement of the case (SSOC) in May 2013, in which the AOJ denied the Veteran's claim for a higher rating for residuals of cerebrovascular accident.  In addition, in a May 2013 rating decision, the AOJ separately awarded the Veteran a 100 percent rating for loss of use of the right hand and foot, a 100 percent rating for vascular dementia, and a 10 percent rating for dysarthria from April 1, 2006, to September 9, 2011, and a 30 percent rating thereafter.  All these disabilities were rated as separately compensable residuals of the Veteran's cerebrovascular accidents.  In addition, the AOJ awarded the Veteran a 20 percent rating for peripheral neuropathy of the left lower extremity and increased his disability rating for peripheral neuropathy of the left upper extremity to 30 percent, effective April 1, 2006.  Both of these disabilities were noted to be secondary both to the Veteran's service-connected diabetes mellitus and to his cerebrovascular accident.  Such actions are in accord with the criteria for rating cerebrovascular accidents under Diagnostic Code 8009, which requires that associated residuals of such events be rated separately.  38 C.F.R. § 4.124a, Diagnostic Code 8009 (2012).  Thus, there has been compliance with the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As the appeal of the Veteran's claim for higher initial ratings emanates from his disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized these  as claims for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran experienced a cerebrovascular accident on September 10, 2011.

2.  The Veteran's service-connected residuals of cerebrovascular accident as likely as not results in residual loss of use of the right hand and foot, vascular dementia, dysarthria, and peripheral neuropathy of the left upper and lower extremities, disabilities for which he has been assigned separately compensable service connection; other residuals have not been shown.

3.  Prior to September 10, 2011, the Veteran's dysarthria was manifested by occasional difficulty with slurred speech.

4.  From September 10, 2011, the Veteran's dysarthria has been manifested by hoarseness, slurred speech, severe difficulty with speech, and moderate to severe difficulty swallowing.

5.  The Veteran's peripheral neuropathy of the left lower extremity has been manifested by moderate sensory symptoms such as numbness, tingling, and intermittent pain in the left foot approximating no worse than moderate incomplete paralysis of the sciatic nerve.

6.  The Veteran's peripheral neuropathy of the left upper extremity has been manifested by moderate sensory symptoms such as numbness, tingling, and decreased muscle strength and reflexes in the left upper extremity approximating no worse than moderate incomplete paralysis of the lower radicular group.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for residuals of a cerebral vascular accident have been met for the period from September 10, 2011, to April 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, 4.130, Diagnostic Code 8009 (2012).

2.  The criteria for a rating in excess of 10 percent for residuals of a cerebral vascular accident have not been met for the periods from April 1, 2006, to August 8, 2006; from March 1, 2007, to September 10, 2011; and beginning April 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, 4.130, Diagnostic Code 8009 (2012).

3.  The criteria for an initial rating in excess of 10 percent for dysarthria prior to September 10, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 4.97, Diagnostic Code 6516 (2012).

4.  The criteria for a rating in excess of 30 percent for dysarthria from September 10, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 4.97, Diagnostic Code 6516 (2012).

5.  The criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2012).

6.  The criteria for a disability rating higher than 30 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through a January 2006 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim for service connection for residuals of a cerebrovascular accident.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via a letter provided to him in March 2006.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the January 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned January 2006 notice letter.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the January 2006 notice letter.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claims for higher initial ratings fall within this pattern.  Thus, no additional VCAA notice was required with respect to the claims on appeal.  Furthermore, as to the initial rating claims, the Board finds the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman, supra.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Records of post-service treatment the Veteran has received from both private and VA treatment providers has been associated with the claims file.  In addition, the Veteran underwent VA examination in February 2006, March 2007, January 2011, January 2012, and February 2013; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted examination of the Veteran and considered the relevant evidence.  An explanation of the opinions offered by each examiner was provided.  Accordingly, the Board finds that VA's duty to assist with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Relevant evidence of record consists of VA examinations provided to the Veteran in February 2006, March 2007, January 2011, January 2012, and February 2013, as well as records of his ongoing treatment from both private and VA treatment providers.  Report of the February 2006 VA examination reflects that the Veteran complained of weakness in his left upper and lower extremities as well as slurred speech following his September 2005 cerebrovascular accident.  He reported, however, that he was feeling "a lot better" following treatment and stated that his speech was almost entirely back to normal.  He also stated that the earlier weakness he had experienced in his left upper and lower extremities had improved.  He denied problems with balance, speech, swallowing, or walking, and reported that he had returned to work full-time following the cerebrovascular accident.  Neurological examination revealed some decreased grip strength in the left upper extremity, although muscle strength in the lower extremities was normal.  Sensory examination was normal bilaterally, although deep tendon reflexes were absent in the lower extremities.  Some left upper extremity weakness was diagnosed, which the examiner attributed to the Veteran's diabetes mellitus, not to his September 2005 cerebrovascular accident.

Report of the March 2007 VA examination reflects the Veteran's complaints of some residual weakness in the left upper extremity, as well as "rare" problems with slurred speech.  He also complained of some numbness on the bottoms of his feet.  Neurological evaluation found no speech abnormality, although some left upper extremity weakness was found.  The Veteran's lower extremities displayed normal strength bilaterally, although some diminished sensation and deep tendon reflexes were noted.  The examiner found that the Veteran displayed no residuals of cerebrovascular accident, particularly no speech involvement, and peripheral neuropathy that was found to be secondary to diabetes, not to his cerebrovascular accident.

The Veteran again underwent VA examination in January 2011.  At that time, he complained of several episodes of syncope following the August 2006 cerebrovascular accident.  He complained of some left lower extremity weakness following the August 2006 event, but the examiner linked that symptom to a left ankle fracture, for which the Veteran has been separately service connected.  He denied any instability of gait, shortness of breath, or psychiatric symptoms.  He complained of some numbness and tingling in the toes.  Neurological evaluation found normal motor strength in both upper and lower extremities, but some reduction in deep tendon reflexes.  Sensation was diminished in the toes.  The examiner found the Veteran to experience no residuals of the August 2006 cerebrovascular accident and noted that his left hemiparesis and speech impediment following the September 2005 event had resolved.  The examiner noted that the Veteran had no impairment in his employability as a result of the cerebrovascular accidents.  The examiner issued an addendum opinion in October 2011, at which time he clarified that the Veteran did not experience any residuals following the August 2006 event.

Following his September 2011 cerebrovascular accident, the Veteran underwent VA examination in January 2012.  At that time, he was noted to be wheelchair-bound with right hemiplegia.  His speech was described as "very slurred," and he was noted to be using a feeding tube for nutrition.  He was noted to have decreased muscle strength of 3/5 in the left upper and lower extremities and to have diminished deep tendon reflexes in the limbs.  In addition, he was noted to have mild numbness, paresthesias, and intermittent pain in his left limbs, although sensory testing to the left upper and lower extremities returned normal results.  He was diagnosed with mild peripheral neuropathy in the left upper and lower extremities at that time.  

Pursuant to the Board's January 2013 remand, the Veteran again underwent VA examination in February 2013.  At that time, the examiner confirmed that the Veteran had experienced multiple cerebrovascular accidents, most recently in September 2011, and diagnosed him with severe dysarthria, right-sided hemiplegia that rendered him unable to walk, and moderately severe problems with swallowing and hoarseness.  Muscle strength in the left upper and lower extremities were found to be normal, although deep tendon reflexes were noted to be decreased on the left.  The examiner found the Veteran to be unable to work secondary to the residuals of the September 2011 cerebrovascular accident.  In a second VA examination, a psychiatrist found the Veteran to experience vascular dementia secondary to the September 2011 cerebrovascular accident that also rendered him totally unable to work.

Private treatment records confirm that the Veteran experienced a cerebrovascular accident in September 2005.  He was seen in October 2005 for complaints of slurred speech and occasional dizziness following the event, but later treatment visits do not reflect a continuation of such complaints.  The Veteran was diagnosed in June 2006 for peripheral neuropathy, which was felt to be diabetic and which manifested in some decreased strength and deep tendon reflexes bilaterally.  He was treated for a second cerebrovascular accident in August 2006 and for a third in September 2011.  Following the August 2006 event, Veteran complained of numbness in his lower extremities bilaterally and was noted at an April 2008 treatment visit to have "mild" left leg weakness following the August 2006 event.  He underwent nerve conduction study in February 2011.  At that time, he complained of numbness, itching, and tingling in his lower extremities and was diagnosed with peripheral neuropathy.  He was also seen in February 2011 for complaints of dysphagia ever since the September 2005 cerebrovascular accident.  Following the September 2011 event, the Veteran was noted to have facial droop and dysphagia as well as slurred speech rendering him difficult to understand.  His dysarthria was classified as "significant" in September 2011, shortly after the event.  He also continued to complain of tingling in his left lower extremity following the September 2011 cerebrovascular accident.  In October 2011, sensory testing in the left lower extremity was normal, but his motor strength in the limb was noted to be decreased.  At that time, he was diagnosed with possible peripheral neuropathy of the left lower extremity and dysphagia.  

Similarly, VA treatment records from 2012 reflects that the Veteran continued to display slurred speech and difficulty swallowing, although he was noted not to be using the feeding tube at a September 2012 treatment visit.  Similarly, records from an August 2012 dysphagia clinic treatment visit reflect that the Veteran displayed moderate dysarthria and mild to moderate dysphagia, as well as some drooling secondary to his right-sided hemiplegia.  At an August 2012 VA primary care visit, the Veteran's residuals of the September 2011 cerebrovascular accident were identified as dysarthria, right-sided hemiplegia, and left-sided weakness.  

A.  Residuals of Cerebrovascular Accident

The Veteran was initially awarded a 100 percent rating for residuals of cerebrovascular accident under Diagnostic Code 8009 for "hemorrhage of the brain vessels."  The rating criteria set forth in Diagnostic Code 8009 call for the vascular conditions to be rated as 100 percent disabling for six months following a cerebrovascular accident, with a minimum 10 percent rating assigned under this Diagnostic Code thereafter as well as separate ratings for any residuals of cerebrovascular accident.  See 38 C.F.R. § 4.124a, Diagnostic Code 8009 (2012).  

The Veteran has been awarded the 100 percent rating from November 21, 2005, to April 1, 2006, and from August 8, 2006, to March 1, 2007.  Subsequently, the AOJ assigned the Veteran a 10 percent rating under Diagnostic Code 8009 for the periods from April 1, 2006, to August 8, 2006, and beginning March 1, 2007.  In that connection, Diagnostic Code 8009 provides that, following the initial six-month 100 percent rating, the disability shall be rated thereafter based on residuals, with a minimum rating of 10 percent.  

Pursuant to Diagnostic Code 8009, the AOJ has also separately rated the Veteran's residuals of cerebrovascular accident via a May 2013 rating decision in which the AOJ awarded the Veteran a 100 percent rating for loss of use of the right hand and foot; a separate 100 percent rating for vascular dementia; and a 10 percent rating for dysarthria from April 1, 2006, to September 9, 2011, and a 30 percent rating thereafter.  All these disabilities were rated as separately compensable residuals of the Veteran's cerebrovascular accidents.  In addition, in the May 2013 rating decision, the AOJ awarded the Veteran a 20 percent rating for peripheral neuropathy of the left lower extremity and increased his disability rating for peripheral neuropathy of the left upper extremity to 30 percent, effective April 1, 2006.  Both of these disabilities were noted to be secondary both to the Veteran's service-connected diabetes mellitus and to his cerebrovascular accidents.  

As an initial matter, the Board notes that the AOJ has awarded the Veteran the maximum schedular rating of 100 percent for both loss of use of the right hand and foot and vascular dementia.  As these disabilities are both rated at the maximum possible-100 percent for each disorder-there is no higher rating available to be assigned, on a schedular or extra-schedular basis, and there is thus no matter remaining on appeal as to those two ratings.  Similarly, the Board will not disturb the 100 percent ratings assigned to the Veteran from November 21, 2005, to April 1, 2006, and from August 8, 2006, to March 1, 2007, pursuant to Diagnostic Code 8009.  However, as the Veteran was assigned service connection for dysarthria and peripheral neuropathy of the left upper and lower extremities as residuals of his cerebrovascular accidents, and because those disorders have not been assigned the maximum schedular ratings available, those issues remain on appeal.  

Further, the Board notes that Diagnostic Code 8009 directs that a 100 percent disability rating will be assigned for six months following each occurrence of a cerebrovascular accident.  In this case, the Veteran experienced a cerebrovascular accident on September 10, 2011; thus, a 100 percent disability rating is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8009, for six months following that event.  Thus, the Board finds that a 100 percent disability rating is warranted for the Veteran's residuals of cerebrovascular accident from September 10, 2011, to April 1, 2012-the first day of the month following the expiration of the six-month period for which a 100 percent disability rating is warranted under Diagnostic Code 8009.

However, for the periods from April 1, 2006, to August 8, 2006; from March 1, 2007, to September 10, 2011; and from April 1, 2012, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected residuals of cerebrovascular accident is not warranted.  This is so because the residuals of the Veteran's cerebrovascular accidents have all been separately and adequately rated by the service-connected loss of use of right hand and foot, vascular dementia, dysarthria, and peripheral neuropathy of the left upper and lower extremities.  The February 2006, March 2007, January 2011, January 2012, and March 2013 VA examiners identified these disorders, but no others, as residuals of the Veteran's cerebrovascular accidents.  No other disorder has been linked to the Veteran's multiple cerebrovascular accidents.  Thus, the Board finds that the residuals of the Veteran's cerebrovascular accidents are all separately compensated by the additional disorders for which he has been awarded service connection, and no additional symptoms remain to be considered for compensation.  Further, the Board points out that the 10 percent rating is the highest available under Diagnostic Code 8009 following the initial six-month rating period following each cerebrovascular accident.  Thus, for the periods from April 1, 2006, to August 8, 2006; from March 1, 2007, to September 10, 2011; and beginning April 1, 2012, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected residuals of cerebrovascular accident is not warranted.

In sum, the Veteran's residuals of cerebrovascular accident include loss of use of the right hand and foot, vascular dementia, dysarthria, and peripheral neuropathy of the left upper and lower extremities.  Each of these residual disorders is separately service connected, and the Veteran is being appropriately compensated for each disorder, as discussed in more detail below.  Other residuals for which a separate or higher rating may be assigned have not been identified during the current rating period.  Thus, a rating in excess of 10 percent for the Veteran's residuals of cerebrovascular accident for the periods from April 1, 2006, to August 8, 2006; from March 1, 2007, to September 10, 2011; and beginning April 1, 2012, is not warranted.

B.  Dysarthria

An evaluation for dysarthria as a residual of the Veteran's cerebrovascular accident has also been assigned.  The Veteran was awarded an initial 10 percent rating for dysarthria prior to September 10, 2011, and a 30 percent rating thereafter, under Diagnostic Code 6516 as analogous to "chronic laryngitis."  See 38 C.F.R. §§ 4.20, 4.97 (2012).  This Diagnostic Code provides for a 10 percent rating for hoarseness, with inflammation of cords or mucous membrane.  A 30 percent rating is assigned for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516.

For the period prior to September 10, 2011, the Board notes that the Veteran complained of slurred speech following the September 2005 cerebrovascular accident when asked about symptoms at his February 2006 VA examination.  However, he reported at that time that his speech was "almost back to normal," and at the March 2007 VA examination, no speech disorder was found to be present.  Similarly, at the January 2011 VA examination, the Veteran's speech impediment from the September 2005 cerebrovascular accident was found to have resolved.  He complained of some dysphagia at a February 2011 private treatment visit, but no diagnosis was noted at the time.  The Board finds that these symptoms most closely approximate those set forth in the criteria for the 10 percent rating, but no higher, under Diagnostic Code 6516.  The criteria for an initial rating in excess of 10 percent for the period prior to September 10, 2011, have not been met because there has been no evidence of a thickening of the nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, or symptoms of equivalent severity, during the period in question.  Hence, the Board concludes that a 30 percent rating is not warranted prior to September 10, 2011.  See 38 C.F.R. § 4.97, Diagnostic Code 6516.

From September 10, 2011, the Veteran has been noted to display "severe" dysarthria, as well as moderate to severe problems with swallowing and complaints of hoarseness, as noted by his VA examiner in February 2013.  His private treatment provider similarly noted in September 2011, shortly after the most recent cerebrovascular accident, that the Veteran's dysarthria and dysphagia were "significant" and led to delayed swallowing and some aspiration.  He displayed slurred speech and dysphagia at an October 2011 private treatment visit, as well.  He has continued to display dysarthria and dysphagia that his VA treatment provider labeled "moderate" at an August 2012 treatment visit.  The Board finds that these symptoms are most nearly analogous to those required for a 30 percent rating under Diagnostic Code 6516-specifically, hoarseness with associated additional symptoms.  Importantly, the Board notes that the 30 percent rating is the highest schedular rating available under Diagnostic Code 6516.  

The Board has also considered a rating under Diagnostic Code 6519 for aphonia because of the Veteran's difficulty of speech.  However, the severity of the condition has not risen to the level of a constant inability to speak above a whisper or a constant inability to communicate by speech at any time since the award of service connection.  In that connection, although the Veteran has been noted to be difficult to understand, there is no indication that he has been consistently and completely unable to communicate by speech.  Thus, the Board finds that a separate rating for aphonia is not warranted at any time since the grant of service connection.  See 38 C.F.R. § 4.97 Diagnostic Code 6519 (2012).  Additionally, although the Veteran has had some difficulties with swallowing and dysphagia, which has been identified as "moderate," there is no indication that such a problem has led to consistently severe impairment, allowing only the passage of liquids, at any time during the appeal period to warrant a rating higher than 30 percent under Diagnostic Code 7203 governing stricture of the esophagus.  See 38 C.F.R. § 4.114 (2012).   Therefore, such a rating is not for application.  

In sum, for the Veteran's dysarthria as a residual of cerebrovascular accidents, an initial rating in excess of 10 percent prior to September 10, 2011, and in excess of 30 percent thereafter, is not warranted.

C.  Peripheral Neuropathy

Evaluations for peripheral neuropathy are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Here, the Veteran has been evaluated for peripheral neuropathy of the left lower extremity under Diagnostic Code 8520, governing paralysis of the sciatic nerve.  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3 (2012).  Under Diagnostic Code 8520 for paralysis of the sciatic nerve, a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran's peripheral neuropathy of the left upper extremity has been evaluated utilizing the rating criteria found at Diagnostic Code 8512, governing incomplete paralysis within the lower radicular group.  38 C.F.R. § 4.124a.  Some rating criteria apply different ratings based on a claimant's "handedness," that is, whether the claimant is right-handed or left-handed.  Ratings are provided for what are designated as major and minor upper extremities.  For example, when, as here, the claimant is right-handed, the ratings applicable for the minor, or non-dominant, appendage are awarded.  Under Diagnostic Code 8512, a 30 percent rating is for application when there are moderate symptoms, a 40 percent rating is for application when there is severe incomplete paralysis, and a 60 percent rating is warranted for complete paralysis.  Complete paralysis consists of all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers, paralyzed with substantial loss of use of the hand.  38 C.F.R. § 4.124a, Diagnostic Code 8512.

Upon review of the evidence, the Board finds that the Veteran's service-connected peripheral neuropathy of the left lower extremity has resulted in disability approximating no worse than moderate incomplete paralysis of the sciatic nerve.  Because the Veteran is already receiving a 20 percent rating for his left lower extremity, which rating contemplates moderate impairment for the disability, a higher rating is thus not warranted.  In that connection, the Board notes that there is no evidence that the Veteran experiences severe incomplete paralysis of the left lower extremity.  In that connection, the Board notes that at the February 2006 VA examination, the Veteran complained of weakness in the left lower extremity, but his motor strength was found to be normal on testing, with only some decrease in deep tendon reflexes.  His March 2007 and January 2011 VA examiners similarly noted complaints of numbness and tingling in the lower extremity, but no decreased strength was noted.  At the January 2012 VA examination, conducted shortly after his September 2011 cerebrovascular accident, he was noted to have decreased strength and reflexes in the left lower extremity, as well as numbness, pain, and paresthesias, but the VA examiner explicitly identified the peripheral neuropathy as "mild."  Similarly, at the February 2013 VA examination, the Veteran was noted to have normal muscle strength and reflexes on the left.  Private and VA treatment have routinely revealed decreased or absent reflexes in the left lower extremity, with some decrease in muscle strength noted on occasion.  

Because the Veteran was found to experience only mild disability in the left lower extremity at his January 2012 VA examination, and because he has been found to display, at worst, some decrease in muscle strength and reflexes with no more than mild sensory symptoms, the Board concludes that this disability is tantamount to no more than moderate incomplete paralysis of the sciatic nerve, warranting no more than the 20 percent rating initially assigned for the left lower extremity under Diagnostic Code 8520.  The Board finds that the preponderance of the evidence supports a finding that the Veteran's peripheral neuropathy of the left lower extremity is consistently no more than moderate in nature, given that the Veteran himself stated at the January 2012 VA examination that the symptoms of pain, paresthesia, and numbness in the left lower extremity were no more than mild in severity.  

Regarding the Veteran's left upper extremity, the Board similarly finds that the disorder is no more than moderate in nature, warranting no more than the 30 percent currently assigned.  In that connection, the Board notes that the Veteran's VA examiners have noted some decreased muscle strength in the left upper extremity, including the at February 2006 and January 2012 VA examinations.  However, the Veteran was found to experience only mild disability in the left upper extremity at his January 2012 VA examination, and he has been found to display, at worst, some decrease in muscle strength and reflexes with no more than mild sensory symptoms.  Thus, the Board concludes that this disability is tantamount to moderate incomplete paralysis of the lower radicular group, warranting no more than the 30 percent rating currently assigned for the left upper extremity under Diagnostic Code 8512.  The Board finds that the preponderance of the evidence supports a finding that the Veteran's peripheral neuropathy of the left upper extremity is consistently no more than moderate in nature, given that the Veteran himself stated at the January 2012 VA examination that the symptoms of pain, paresthesia, and numbness in the left upper extremity were no more than mild in severity.  

D.  Extra-Schedular Evaluation

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant consideration of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected residuals of cerebrovascular accident, including loss of use of the right hand and foot, vascular dementia, dysarthria, and peripheral neuropathy of the left upper and lower extremities, has rendered impractical the application of the regular schedular standards.  His symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  Importantly, and despite the contentions of the Veteran's representative in the June 2013 informal hearing presentation, the Veteran's residuals of cerebrovascular accident are all adequately addressed by the disabilities for which the Veteran has separately been assigned service connection-including two separate 100 percent disability ratings.  As a result, the Board concludes that a remand to the RO for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

In support of his claim, the Veteran has submitted statements that describe the daily pain and other symptoms he experiences.  The Board has considered these contentions with regard to his claims for higher ratings.  The Board recognizes that the Veteran is competent to report on what he sees and feels.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Nonetheless, the Board finds more persuasive the opinions provided by the VA examiners regarding the severity of the Veteran's disabilities, as the VA opinions are based on a thorough review of the evidence and the Veteran's assertions, and because of the examiners' expertise.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

For all the foregoing reasons, the Board finds that the Veteran's service-connected residuals of cerebrovascular accident warrant a rating of 100 percent from September 10, 2011, to April 1, 2012.  The Board further finds that the residuals of cerebrovascular accident warrant a rating no higher than the 10 percent initially assigned for the periods from April 1, 2006, to August 8, 2006; from March 1, 2007, to September 10, 2011; and beginning April 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, 4.130, Diagnostic Code 8009 (2012).  The Board further finds that the Veteran's service-connected dysarthria warrants an initial rating of no more than 10 percent prior to September 10, 2011, and no more than 30 percent thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.97, Diagnostic Code 6516 (2012).  In addition, the Board finds that that the Veteran's service-connected peripheral neuropathy of the left lower extremity warrants an initial rating of no more than 20 percent, and his service-connected peripheral neuropathy of the left upper extremity warrants a rating no higher than the 30 percent assigned from April 1, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8512, 8520 (2012).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for increase beyond those assigned herein, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a 100 percent rating for residuals of cerebrovascular accident for the period from September 10, 2011, to April 1, 2012, is granted.

Entitlement to a rating in excess of 10 percent for residuals of cerebrovascular accident from April 1, 2006, to August 8, 2006; from March 1, 2007, to September 10, 2011, and beginning April 1, 2012, is denied.

Entitlement to an initial rating for dysarthria in excess of 10 percent prior to September 10, 2011, and in excess of 30 percent thereafter, is denied.

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a disability rating higher than 30 percent for peripheral neuropathy of the left upper extremity from April 1, 2006, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


